SUMMARY ORDER
Issa Gado (A 73-179-091), through counsel, petitions for review of the March 14, 2005 BIA order affirming without opinion Immigration Judge (“IJ”) Joanna Miller Bukszpan’s decision denying his application for asylum and withholding of deportation. We assume the parties’ familiarity with the underlying facts and procedural history in this case.
This Court reviews the IJ decision where, as here, the BIA affirms the IJ decision without opinion. See Twum v. INS, 411 F.3d 54, 58 (2d Cir.2005). This Court reviews the agency’s factual findings under the substantial evidence standard. See 8 U.S.C. § 1252(b)(4)(B); Secaida-Rosales v. INS, 331 F.3d 297, 306-13 (2d Cir.2003).
This Court lacks jurisdiction to review Gado’s ineffective assistance of counsel claim because he failed to exhaust this issue on appeal to the BIA. See 8 U.S.C. § 1252(d); Theodoropoulos v. INS, 358 F.3d 162 (2d Cir.2004). In addition, because Gado fails to challenge the pretermission of his asylum application due to firm resettlement, that claim is waived. See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n. 7 (2d Cir.2005) (“Issues not *305sufficiently argued in the briefs are considered waived and normally will not be addressed on appeal”) (internal quotation marks omitted). We also deem waived any challenge to the IJ’s adverse credibility determination because Gado fails to meaningfully argue this issue in his brief. Id. Because both of these issues were dis-positive as to the IJ’s denial of asylum and withholding of removal, we have no basis to disturb that decision.
For the foregoing reasons, the petition for review is DENIED. The pending motion for a stay of removal in this petition is DENIED as moot.